Citation Nr: 1302472	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an automobile allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.S., and V.A.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran, and her witnesses, testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence at the time of her hearing.  Although the Veteran waived consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance, in light of the fact that the case is being remanded, the AOJ will have an opportunity to review the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted entitlement to adaptive equipment for her personal vehicle in June 2009.  She is seeking entitlement to an automobile allowance as a separate benefit.  

Eligibility for financial assistance to purchase one automobile or other conveyance is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 U.S.C.A. § 3901 (West Supp. 2012); 38 C.F.R. § 3.808 (2012).  The Board notes that 38 U.S.C.A. § 3901 was amended in 2010 to include a fourth means of eligibility that involves a Veteran with a severe burn injury.  See Pub. L. 111-275, § 803, 124 Stat. 2864, codified at 38 U.S.C.A. § 3901(1)(A)(iv).  The change was effective as of October 1, 2011.  VA has proposed regulations to amend 38 C.F.R. § 3.808.  See 77 Fed. Reg. 66,419-66,421 (Nov. 5, 2012).  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2012) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) nerve and consequent footdrop.

The Veteran submitted her claim in June 2008.  At that time she stated that she had a rod in her right leg and could not bend the leg.  She related that, because of this fact, she could not use the gas or brake pedal on her truck.  She said she had had to wait on others to help her to get around for the last three years.  She said she needed adaptive equipment for her truck or a new van.

VA treatment records include an entry from August 2006.  It was noted that the Veteran had a left total knee arthroplasty (TKA) in November 2004.  She also had a right TKA, on her service-connected right knee, in March 2005.  The entry further noted that the Veteran had problems with the right knee prosthetic and it was removed in May 2005 and a new prosthetic put in place in June 2005.  She also developed an infection in the right knee.  The entry noted that the Veteran reported frequent falls due to bilateral leg weakness.  

The Veteran submitted records from S. D. Stanley, M.D., for the period from April 2007 to April 2008.  The records show that he performed several surgeries on the Veteran's right knee in 2007.  The Veteran had developed multiple complications with her TKA and it was permanently removed.  Eventually, Dr. Stanley fused the right knee by way of a Wichita Nail procedure in August 2007.  

The Veteran is service-connected for several disabilities.  These include depressive disorder, not otherwise specified, rated as 100 percent disabling; right knee injury, postoperative, rated as 60 percent disabling; migraine headaches, rated as 30 percent disabling, and cervicitis, rated at the noncompensable level.  Contrary to assertions made by her representative at the Travel Board hearing, the Veteran is not service-connected for a disability of the back.  The Veteran has no identified hand or eye disabilities that are service connected.  

The Veteran's claim for entitlement to an automobile allowance was denied in June 2009.  As noted, she was granted entitlement to special adaptive equipment by way of the same rating decision.  The RO determined that the evidence showed the Veteran as having a failed TKA, evaluated as 60 percent disabling, and that this was the same evaluation that would be assigned for unfavorable ankylosis.  Accordingly, the Veteran was determined to meet the criteria for the adaptive equipment.  See 38 C.F.R. § 3.808(b)(4) (2012) (for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.)  

The Veteran has provided additional medical evidence and lay statements from herself and others in support of her claim.  The medical evidence reflects problems with both legs but only her right knee disability is service connected.  She submitted a statement from Dr. Stanley at her hearing wherein he said the fusion prevented any movement of the right knee.  He also said that the Veteran had evidence of peripheral neuropathy and likely radiculopathy stemming from degenerative changes of the lumbar spine.  He said this resulted in bilateral ankle instability.  He added that the Veteran had a history of a left TKA with persistent pain and that she was felt to have some symptoms in the left lower extremity that were related to radiculopathy and degenerative changes in her lumbar spine.  He also noted that the Veteran generally used a motorized wheelchair. 

The Veteran and her witnesses testified as to her inability to drive her truck due to her right leg being in a fixed position.  Further, it was extremely difficult for the Veteran to even get into the back seat of the truck and she had to sit with her leg propped on the seat in its fixed and extended position.

An examination is required to determine if the Veteran meets the criteria for loss of use of her right leg.  She has not had a VA examination to assess her right knee disability in a number of years.  Also, a medical evaluation is required to determine if the current status of the Veteran's service-connected disabilities, especially her right knee disability, can be considered to result in functional loss of use.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above, the Veteran should then be afforded a VA medical examination, by a physician, to assess the status of her service-connected disabilities in regard to her claim for an automobile allowance.  The claims folder and a complete copy of this remand must be provided to the examiner.  All indicated studies, including x-rays should be conducted, and all findings should be reported in detail.  

The examiner is requested to offer the following opinion:

Whether the Veteran's service-connected disabilities (i.e., depressive disorder, NOS, right knee injury, postoperative, migraine headaches, and cervicitis) result in the loss or loss of use of at least one foot. 

In this regard, the examiner should note that loss of use of a foot is considered to exist when no effective function of balance and propulsion remains other than that which would be equally well-served by an appropriate stump at the site of election below the knee with the use of a suitable prosthetic appliance.

The examiner is also advised that extremely unfavorable ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, also will be taken as loss of use of the foot.  The Veteran has been cited as having a shortening of her right extremity.  The length of the shortening should be noted in the examination report.

The examiner should include a complete rationale for the findings and opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


